DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 06/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10341787 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 06/11/2021, with respect to claims 1 and 11 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1 and 11 have been withdrawn. 

Allowable Subject Matter
Claim 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Ku et al (US PUB 20140307902) discloses a hearing aid system comprising: a hearing aid comprising: a microphone; audio processing circuitry including an amplifier operatively coupled to the microphone, and a speaker 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry; and a mobile charging unit capable of wirelessly charging the hearing aid, wherein the mobile charging unit provides an omnidirectional or near omnidirectional zone of wireless charging near and/or around the mobile charging unit and wherein the mobile charging unit is capable of wirelessly charging the hearing aid when the hearing aid is distance-separated from the mobile charging unit.

Claims 2-10 are allowed based on their respective dependency from claim 1.
Claim 11 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 11 as currently amended. For example, the closest prior art of record, X------- discloses a hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry; and further comprising a base unit that comprises a transmitter configured to transmit radio signals in the second frequency range, and wherein: the transmitter of the base unit comprises a transmitter coil having a transmitter impedance; the at least one coil of the receiver has a receiver impedance; and the transmitter impedance and the receiver impedance are optimally matched for: a particular distance separation between the transmitter and the receiver, and nonoptimized for all other separation distances; or a particular relative orientation between the transmitter and the receiver, and nonoptimized for all other relative orientations.

Claims 12-21 are allowed based on their respective dependency from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.